Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Patricia Lowe, Appellant                                 Appeal from the 62nd District Court of
                                                         Hopkins County, Texas (Tr. Ct. No.
No. 06-20-00043-CV            v.                         CV43829).         Memorandum Opinion
                                                         delivered by Chief Justice Morriss, Justice
Brookshire Grocery Company, Appellee                     Burgess and Justice Stevens participating.



          As stated in the Court’s opinion of this date, we find no error in the summary judgment of
the court below. We affirm the judgment of the trial court.
          We further order that the appellant, Patricia Lowe, pay all costs incurred by reason of this
appeal.



                                                         RENDERED APRIL 27, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk